Citation Nr: 1215780	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-40 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 50 percent rating, effective from July 24, 2008.

In the notice of disagreement received in August 2009, the Veteran reported he was unable to work, even part-time, due to his PTSD.  Thus, the record raises assertions that the Veteran is no longer able to work due to his service-connected PTSD.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of TDIU is raised by the record and is part and parcel of the increased rating claim, and is properly before the Board.  See Rice v. Shinseki, supra.  Thus, the issues on appeal are as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the hearing in April 2011, the Veteran essentially testified that his PTSD was more severe and productive of more symptoms than noted on the most recent VA examination, in November 2008.  For example, he testified he had suicidal thoughts, road rage, nervousness which made his legs jumpy, problems with pacing and being unable to concentrate, and ruminating and talking to himself.  He also reported having memory problems, and that he had stopped attending regular American Legion meetings, and had stopped going to church groups because of his arguments and outbursts.  He reported he retired approximately 12 years ago, from engineering work, but thought he could not work full-time because of his inability to concentrate due to PTSD.  Although the length of time that has passed since his last VA examination is not alone determinative of whether a more current VA examination is warranted, in this case the Board concludes that there are other factors, including the Veteran's testimony regarding the severity of his PTSD, which warrants him being scheduled for an updated VA examination to evaluate the current severity of his PTSD.  

Further, on remand, attempts should be made to obtain any and all recent VA treatment records for the Veteran, related to his PTSD or other psychiatric disorder(s).  In that regard, the Veteran testified, at a Travel Board hearing in April 2011, that he underwent therapy at the Hines PTSD clinic and was seen by a VA psychiatrist for medications.  The March 2009 rating decision notes that the Veteran's VA treatment records were viewed online, however there are no such records associated with the Veteran's claims file nor among his paperless records in the Virtual VA system.  A remand is therefore necessary to obtain any such relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  While this Veteran's claims file consists of a paper record, VA is transitioning all claims to a Virtual VA file and, therefore, on remand attempts should be made to obtain all pertinent VA treatment records for the Veteran, for his Virtual VA file (or paper claims folder if the former is not permitted).  

With regard to the issue of entitlement to a TDIU rating , since a favorable decision with regard to the issue remanded above may have an impact on the TDIU rating claim, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board therefore will defer appellate consideration of the claim of entitlement to a TDIU rating, pending the resolution of the Veteran's service connection claim.  In addition, the Veteran has not received appropriate notice regarding the TDIU rating claim, and this should be accomplished on remand. 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim for a TDIU rating.

2. Obtain all VA treatment records, pertaining to treatment the Veteran has received for PTSD or other psychiatric disorders, and associate any such records with the Virtual VA folder, or, if not available, with the Veteran's claims folder.  This should specifically include records from the Hines VA medical facility.  Negative replies should be requested.

3. Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his service-connected PTSD.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner must describe the nature and severity of all symptoms of the Veteran's PTSD and any current psychiatric disorder.  The examiner should also comment on the impact of the Veteran's PTSD on his ability to function both occupationally and socially.  A specific medical opinion regarding the degree to which his PTSD impacts his employability (with detailed explanation of rationale) is necessary.  The examiner must explain the rationale for all opinions given.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state and explain why.

4. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

